                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ELLIS EVERETT,

      Plaintiff,

v.                                                    Case No: 8:21-cv-973-MSS-JSS

ALPHA RECOVERY CORP. OF
COLORADO and FIRST
PORTFOLIO VENTURES I, LLC,

      Defendants.


               ORDER OF DISMISSAL WITHOUT PREJUDICE

      On May 12, 2021, Plaintiff filed a Notice of Settlement, informing the Court

that the above-captioned case was settled. (Dkt. 9) Therefore, it is hereby

      ORDERED that pursuant to Rule 3.09(b) of the Local Rules of the United

States District Court for the Middle District of Florida, this case is DISMISSED

WITHOUT PREJUDICE, subject to the right of the Parties, within sixty (60)

calendar days from the date of this Order, to submit a final stipulation of dismissal,

should they so choose, or for any party to reopen the case, upon good cause shown.

After the sixty (60)-day period, the dismissal shall be with prejudice. Any pending

motions are DENIED as moot. The Clerk is directed to CLOSE this case.

      DONE and ORDERED in Tampa, Florida, this 12th day of May 2021.
Copies furnished to:
Counsel of Record
Any pro se party




                       -2-
